                      Case 19-20831-jra      Doc 71   Filed 10/22/19   Page 1 of 5




                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF INDIANA
                                        HAMMOND DIVISION

 IN RE                                                          )   Chapter 13
                                                                )
 JOHN MILEUSNIC                                                 )   CASE NO. 19-20831-JRA
                                                                )
                                    Debtor                      )
                                                                )

                       PENNYMAC’S RESPONSE TO DEBTOR’S REQUEST FOR
                                ASSIGNMENT/ACCOUNTING

          COMES NOW PennyMac Loan Services, LLC, and for its Response to Debtor’s Request

for Assignment/Accounting from PennyMac alleges and states as follows:

     1. On March 15, 2012, Debtor John Mileusnic, along with non-bankrupt co-mortgagors

          Jordan J. Mileusnic and Diane Mileusnic, executed a mortgage (“the mortgage”) in favor

          of Mortgage Electronic Registration Systems, Inc. (“MERS”) as Nominee for CBC

          National Bank. Said mortgage was recorded April 11, 2012, as Instrument No. 2012

          024364 in the Office of the Recorder of Lake County, Indiana.

     2. The mortgage secures a Note of even date executed by John Mileusnic and non-bankrupt

          co-maker Jordan J. Mileusnic. The original Note, in PennyMac’s possession, reflects the

          following chain of endorsements:

                    *CBC National Bank to Flagstar Bank, FSB

                    *Flagstar Bank, FSB to Selene Finance LP

                    *Selene Finance LP to PennyMac Loan Services LLC

                    *PennyMac Loan Services , LLC endorsed in blank

     3. The real property is commonly known as 325 Plum Creek Drive, Schererville, Indiana

          46375, and legally described as:




Mileusnic - File No. 099754B02
                      Case 19-20831-jra       Doc 71     Filed 10/22/19     Page 2 of 5




                         Lot 96, in Plum Creek Village 6th Addition, Block 3, to the Town of
                         Schererville, Indiana, as per plat thereof, as recorded in Plat Book 62, Page 26,
                         in the Office of the Recorder of Lake County, Indiana.


     4. On March 7, 2013, Planet Home Lending, LLC (“Planet Home Lending”), the holder of

          the Note as of that date, filed a Complaint on Promissory Note and to Foreclose Mortgage

          in the Lake Circuit Court under Case No. 45C01-1311-MF-000298.

     5. On July 1, 2016, the Lake Circuit Court granted judgment for Plaintiff. A Sheriff’s Sale

          was set for October 7, 2016. Said sale was cancelled by Jordan Mileusnic’s bankruptcy

          filing in Case No. 16-22852.

     6. On February 24, 2017, Planet Home Lending filed its Notice of Relief from Stay and

          subsequently filed a Praecipe for Sheriff’s Sale. A sheriff’s sale was set for November 3,

          2017 but was cancelled.

     7. On or about July 29, 2018, Planet Home Lending filed a Praecipe for Sheriff’s Sale,

          resulting in Debtor’s bankruptcy filing in Case No. 18-22937. Said bankruptcy case was

          dismissed on December 17, 2018, for failure to file information.

     8. On or about January 8, 2019, Planet Home Lending again filed a Praecipe for Sheriff’s

          Sale, but Debtor filed this Petition on April 4, 2019.

     9. On June 13, 2019, PennyMac, as assignee of Planet Home Lending, timely filed its Proof

          of Claim in the instant case, attaching thereto a complete copy of the original loan

          documents described above, as well as the assignments of mortgage (Claim #2).

     10. On August 7, 2019, PennyMac filed its Motion to Dismiss. At the pre-hearing held on

          September 16, 2019, undersigned counsel for PennyMac appeared with the original Note

          and original mortgage. Debtor examined same.




Mileusnic - File No. 099754B02
                      Case 19-20831-jra   Doc 71     Filed 10/22/19    Page 3 of 5




     11. Despite having timely filed its Proof of Claim on June 13, 2019, attaching a copy of the

          original Note, mortgage and assignment(s) and having brought to Court the “collateral file”

          consisting of the original Note and security agreement, Debtor erroneously asserts

          repeatedly in his Request for Assignment/Accounting that PennyMac has not filed its Proof

          of Claim (see paragraphs 11; 15; 18; 19; 20). Debtor further erroneously asserts that the

          collateral file “is still not provided” despite having physically examined the original

          documents in open court.

     12. Indiana has codified the Uniform Commercial Code (“UCC”), in Indiana Code (“IC”)
         Title 26. The UCC defines Negotiation of an instrument (Note) as follows:
IC 26-1-3.1-201Negotiation

   Sec. 201. (a) "Negotiation" means a transfer of possession, whether voluntary or involuntary,
of an instrument by a person other than the issuer to a person who thereby becomes its holder.
   (b) Except for negotiation by a remitter, if an instrument is payable to an identified person,
negotiation requires transfer of possession of the instrument and its endorsement by the holder. If
an instrument is payable to bearer, it may be negotiated by transfer of possession alone.
     13. IC 26-1-3.1-204 defines “Endorsement” as used in IC 26-1-3.1-201:
IC 26-1-3.1-204Endorsement
    Sec. 204. (a) "Endorsement" means a signature, other than that of a signer as maker, drawer,
or acceptor, that alone or accompanied by other words is made on an instrument for the purpose
of:
     (1) negotiating the instrument;
     (2) restricting payment of the instrument; or
     (3) incurring endorser's liability on the instrument;
    but regardless of the intent of the signer, a signature and its accompanying words is an
endorsement unless the accompanying words, terms of the instrument, place of the signature, or
other circumstances unambiguously indicate that the signature was made for a purpose other than
endorsement. For the purpose of determining whether a signature is made on an instrument, a
paper affixed to the instrument is a part of the instrument.
       (b) "Endorser" means a person who makes an endorsement.




Mileusnic - File No. 099754B02
                      Case 19-20831-jra   Doc 71     Filed 10/22/19     Page 4 of 5




      (c) For the purpose of determining whether the transferee of an instrument is a holder, an
     endorsement that transfers a security interest in the instrument is effective as an unqualified
     endorsement of the instrument.
         (d) If an instrument is payable to a holder under a name that is not the name of the holder,
     endorsement may be made by the holder in the name stated in the instrument or in the
     holder's name, or both, but signature in both names may be required by a person paying or
     taking the instrument for value or collection.


     14. IC 26-1-3.1-301 defines who may enforce the instrument (Note):
     IC 26-1-3.1-301Person entitled to enforce instrument
    Sec. 301. "Person entitled to enforce" an instrument means:
     (1) the holder of the instrument;
     (2) a nonholder in possession of the instrument who has the rights of a holder; or
     (3) a person not in possession of the instrument who is entitled to enforce the instrument
     under IC 26-1-3.1-309 or IC 26-1-3.1-418(d).
     A person may be a person entitled to enforce the instrument even though the person is not the
     owner of the instrument or is in wrongful possession of the instrument
     15. PennyMac has demonstrated its standing to enforce the Note as the holder and provided

          proof of the debt owed through its timely filed Proof of Claim, attaching all documents and

          instruments required. Further, no party has objected to said Claim.

                    WHEREFORE PennyMac prays that the Court dismiss this bankruptcy petition and

          for all other relief deemed proper in the premises.


                                                 FEIWELL & HANNOY, P.C.

                                                 /s/ SUSAN M WOOLLEY
                                                 SUSAN M. WOOLLEY, Attorney No. 15000-64
                                                 Attorney for PennyMac Loan Services, LLC
                                                 8415 Allison Pointe Blvd., Suite 400
                                                 Indianapolis, IN 46250
                                                 (317) 237-2727
                                                 Fax: (317) 237-2717
                                                 Email: SWOOLLEY@feiwellhannoy.com




Mileusnic - File No. 099754B02
                      Case 19-20831-jra   Doc 71    Filed 10/22/19    Page 5 of 5




                                    CERTIFICATE OF SERVICE

          The undersigned does hereby certify that the foregoing has been duly electronically

noticed or mailed via United States mail, first class, on October 22, 2019, to the following:

John Mileusnic
Debtor
325 Plum Creek Dr
Schererville, IN 46375-1166

Paul R. Chael
Trustee
401 West 84th Drive, Suite C
Merrillville, IN 46410

Nancy J. Gargula
U.S. Trustee
100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349


                                                          /s/ SUSAN M WOOLLEY
                                                          SUSAN M. WOOLLEY
                                                          Attorney No. 15000-64




Mileusnic - File No. 099754B02
